Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 25, 2018

                                       No. 04-18-00038-CV

                                       The STATE of Texas,
                                            Appellant

                                                 v.

1997 CHEVROLET 1500, VIN 2GCEK19R8V1215273 (Travis Vernon Hodges & Texas Car
                      Title & Payday Loan Services, Inc.),
                                  Appellees

                     From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 16225A
                          Honorable N. Keith Williams, Judge Presiding


                                          ORDER
Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           Appellant’s motion for rehearing is DENIED.


                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court